Bell, Chief Judge.
1. At the conclusion of the trial judge’s charge to the jury the appellant stated for the record that he had no exceptions. Now on appeal he enumerates as error the failure of the trial judge to charge certain propositions of law. This presents nothing for consideration. Code Ann. § 70-207(a); Ga. Power Co. v. Maddox, 113 Ga. App. 642 (149 SE2d 393); Nathan v. Duncan, 113 Ga. App. 630 (149 SE2d 383); Biddinger v. Fletcher, 116 Ga. App. 532 (157 SE2d 764).
2. The other enumeration of error was not argued and is deemed abandoned.

Judgment affirmed.


Quillian and Whitman, JJ., concur.